Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christie Wyatt appeals from the jury’s verdict in favor of IPKeys Technologies, LLC, on her claim that she was terminated in violation of the Uniformed Services Employment and Reemployment Rights Act, 38 U.S.C. § 4311 (2012). We have considered Wyatt’s arguments and reviewed the district court record and discern no reversible error. Accordingly, we affirm the district court’s judgment. Wyatt v. IPKeys Technologies, LLC, No. 1:15-CV-00223-TSE-IDD (E.D.Va. Oct. 15, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.